Case 2:08-cr-20192-NGE-VMM ECF No. 78 filed 03/11/19 PagelD.323 Page1of4

 

PROB:I25 U. S. Probation Office | PACTS DATE
(Rev. 08/18) SUPERVISION REPORT ‘ Eastern District of Michigan 2895 1 03/08/201 9
REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH (Rev. 10/99)

THE CONSENT OF THE OFFENDER

 

 

 

 

 

 

 

 

 

 

NAME OFFICER JUDGE DOCKET #
PAIGE, Dennis Corey D. Elder | Nancy G. Edmunds 08-CR-20192-01
ORIGINAL SUPERVISION TYPE Gener, HISTORY TOTAL OFFENSE PHOTO
SENTENCE DATE . CATEGORY LEVEL
08/18/2009 = oleae II 38
elease
COMMENCED
02/08/2019
EXPIRATION
02/07/2024
REPORT PURPOSE

 

TO REQUEST MODIFICATION
OF CONDITIONS OF SUPERVISED RELEASE
BE ADDRESSED AT THE HEARING
SCHEDULED FOR
MARCH 21, 2019, AT 10:30 A.M.

 

RECOMMENDATION

MODIFICATION

 

ORIGINAL OFFENSE

Count 2: 18 U.S.C. § 2421, Transportation for Prostitution;

Counts 3 and 6: 18 U.S.C. § 2423(a) and (e), Transportation of a
Minor for Criminal Sexual Activity;

Count 5: 18 U.S.C. §1591(a), Sex Trafficking of Children;

Count 9: 18 U.S.C. § 2252A(a)(2), Interstate Distribution of
Child Pornography

 

 

SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 120 months on Count 2 and 150 months on Counts 3, 5, 6, and 9.
All counts are to be served concurrent. To be followed by a two-year term of supervised release on Count 2 and a
five-year term of supervised release on Counts 3, 5, 6, and 9. All counts to be served concurrent.

 

ORIGINAL SPECIAL CONDITIONS

1. The defendant shall be lawfully and gainfully employed on a full-time basis, or shall be seeking such lawful,
gainful employment on a full-time basis. "Full-time" is defined as 40 hours per week. In the event that the
defendant has part-time employment, he shall devote the balance of such 40 hours per week seeking
additional employment.

2. Ifnecessary, the defendant shall comply with any state, federal or local laws pertaining to registering as a
sex offender

2

Page 1 of 4

 

 
Case 2:08-cr-20192-NGE-VMM ECF No. 78 filed 03/11/19 PagelD.324 Page 2of4

 

 

 

 

PROB 12B ‘ PACTS DATE
ov N REPORT U. S. Probation Office
“— REQUEST FOR SUPERVISION OR TERM OF SUPERVISION WITH | P#stern Districtof Michigan 28951 03/08/2019
THE CONSENT OF THE OFFENDER
NAME OFFICER JUDGE DOCKET #
PAIGE, Dennis Corey D. Elder | Nancy G. Edmunds 08-CR-20192-01

 

 

 

 

3. The defendant shall not have contact of any kind with children under the age of 18, without prior approval
of the probation officer. The defendant shall not frequent places where children congregate on a regular
basis (such as, but not limited to, school grounds, playgrounds, child toy stores, video arcades, etc.).

Criminal Monetary Penalty: Special Assessment $500.00 (paid).

 

PETITIONING THE COURT
To modify the conditions of supervised release as follows:

 

Special Conditions to be removed:

“If necessary, the defendant shall comply with any state, federal or local laws pertaining to registering as a sex
offender.”

Special Conditions to be added:

“The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42
U.S.C. § 16901, et seq.) as directed by the probation officer, the United States Bureau of Prisons, or any state sex
offender registration agency in which he/she resides, works, is a student, or was convicted of a qualifying offense.”

“The defendant shall successfully complete any sex offender diagnostic evaluations, treatment or counseling
programs, as directed by the probation officer. Reports pertaining to sex offender assessments and treatment shall
be provided to the probation officer. Based on the defendant’s ability to pay, the defendant shall pay the cost of
diagnostic evaluations, treatment or counseling programs in an amount determined by the probation officer.”

“The defendant shall be required to submit to periodic polygraph testing at the discretion of the probation officer
as a means to ensure compliance with the requirements of supervision or treatment. No violation proceedings will
arise solely on the results of a polygraph examination. Based on the defendant’s ability to pay, the defendant shall
pay the cost of the polygraph examination in an amount determined by the probation officer.”

“The defendant shall not have contact, directly or indirectly, with any victim or witness in the instant offense,
unless approved by the probation officer.”

“The defendant shall notify anyone they date or marry with a minor child under the age of eighteen (18) of their
conviction.”

“The defendant shall have employment pre-approved by the probation department. The defendant shall not be
employed at or participate in any volunteer activities that involve contact with minors under the age of eighteen
(18) or adults with disabilities, without prior approval from the probation officer.”

ee

Page 2 of 4

 

 
Case 2:08-cr-20192-NGE-VMM ECF No. 78 filed 03/11/19 PagelD.325 Page 3of4

 

 

 

 

PROB 12B : PACTS DATE
ov PERVISI REPORT U. S. Probation Office
seo REQUEST FOR SUPE THE ISION oR ErO! SUPERVISION wiTH | Pastern District of Micligan 28951 03/08/2019
THE CONSENT OF THE OFFENDER
NAME OFFICER JUDGE DOCKET #
PAIGE, Dennis Corey D. Elder | Nancy G. Edmunds 08-CR-20192-01

 

 

 

 

“The defendant shall provide the probation officer with accurate information about all computer systems
(hardware/software), all passwords and Internet Service Provider(s), that the defendant has potential access to and
abide by all rules of the United States Probation Department’s Computer Monitoring Program. The defendant shall
only access a computer approved by the probation officer. The defendant shall consent to the probation officer
conducting periodic, unannounced examinations of all computer systems, which may include computer monitoring
software at the defendant's expense. For the purpose of accounting for all computers, hardware, software and
accessories, the defendant shall submit his/her person, residence, computer and/or vehicle to a search conducted
by the United States Probation Department at a reasonable time and manner. You shall inform any other residents
that the premises and your computer may be subject to a search pursuant to this condition. The defendant shall
provide the probation officer with access to any requested financial information including billing records
(telephone, cable, internet, satellite, etc.).”

“The defendant shall participate in a program approved by the probation department for substance abuse, which
may include testing to determine if the defendant has reverted to the use of drugs or alcohol, if necessary.”

On February 12, 2019, DENNIS PAIGE refused to sign a Probation Form 49, Waiver of Hearing to Modify
Conditions of Probation/Supervised Release that included the modifications listed above. Therefore, the probation
department is seeking a hearing to resolve this situation.

CAUSE

The Eastern District of Michigan's goal is to prevent further victimization; protect communities; provide effective
treatment; and to respond to identified client needs with appropriate services. The Eastern District of Michigan
utilizes the Containment Model for supervising persons who have been convicted of a sex offense. The primary
objectives of the Containment Model are to promote and ensure public safety, victim protection and reparation for
victims. This approach seeks to support persons under supervision in their successful return to society through
supervision techniques of the probation department, sex offender specific therapy and polygraph. It holds sex
offenders accountable through the combined use of supervision, surveillance, treatment and community support
networks.

The Association for the Treatment of Sexual Abusers (ATSA) advises that polygraph is an important component
of sex offender treatment. Research shows sex offenders who take polygraphs, in conjunction with sex offender
treatment, are more likely to succeed on supervision than those who do not, thereby, reducing the risk the
supervisee may pose to the community. The probation department would like to modify PAIGE’s conditions to
include polygraphing and sex offender specific therapy to ensure compliance with treatment and supervision.

A review of the offense conduct in PAIGE’s presentence report shows a heavy reliance on the internet for advertising
the victims listed in this case. For that reason, the probation department feels it is necessary to add a condition of
supervision allowing us to monitor his internet activity. We also feel it is necessary to prohibit any contact with minors
or the victims in this case.

Seen eee ee aS,
Page 3 of 4

 

 
Case 2:08-cr-20192-NGE-VMM ECF No. 78 filed 03/11/19 PagelD.326 Page4of4

 

PROB 12B
(Rev, 08/18)

PACTS

28951

DATE

03/08/2019

U. S. Probation Office

Eastern District of Michigan
(Rev. 10/99)

SUPERVISION REPORT

REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
THE CONSENT OF THE OFFENDER

 

 

 

   

    

    

NAME

PAIGE, Dennis

OFFICER

Corey D. Elder

JUDGE

Nancy G. Edmunds

DOCKET #

08-CR-20192-01

 

    
 

 

A criminal record check completed through Access to Law Enforcement Systems (ATLAS) conducted on March 5,
2019, revealed no new criminal activity.

Should your Honor have any questions or concerns, this writer may be reached at the number below.

PROBATION OFFICER DISTRIBUTION

s/Corey D. Elder/lat
(734) 741-2051

Court

 

SUPERVISING PROBATION OFFICER

s/Ann R. Smith

PROBATION ROUTING

Data Entry

 

(734) 741-2076

 

THE COURT ORDERS:

La Hearing on March 21, 2019, at 10:30 a.m. to address requested modifications of supervised release.

[ ] Other

x Uy, 4 Ebaunok

United Sates District J udge

 

Date

 

 

 

Page 4 of 4
